      Case 1:20-cv-01517-SCJ Document 22-1 Filed 04/14/20 Page 1 of 4



                 IN TFIE LTNITED STATES DISTRICT COURT
                FOR TFIE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

SAIL{ CARTER and             )
GEORGIACARRY.ORG, INC.,      )
                             )
     Plaintiffs,             )                CIVIL ACTION FILE NO.:
                             )
VS                           )                l:20-cv-1517-SCJ
                             )
BRIAN KEMP and               )
PINKIE TOOMER,               )
                             )
                 Defendants. )



                     DECLARATION OF JOAN CRUMPLER

                                          1



      My name is Joan Crumpler, and I am sui juris and competent to testifu in

this matter. I give this declaration as evidence in the above-styled case and for any

other lawful purpose.   I make this declaration based upon my personal knowledge.

To the extent that   I have relied on written materials, they are identified in this
declaration. To the extent that I have made a statement summarizingthe content of

the information that    I have reviewed, I have attempted to state the information
drawn from those materials as accurately as   I can for the purpose of making this
declaration and any effors are inadvertent.
       Case 1:20-cv-01517-SCJ Document 22-1 Filed 04/14/20 Page 2 of 4



                                            2

      I   am the Legal Director for the Georgia Department of Public Safety (DPS).

DPS is comprised of the Georgia State Patrol, Georgia Capitol Police and the

Motor Carrier Compliance Division, with l,077law enforcement officers posted in

regions across the State    of Georgia. In the capacity of Legal Director, my
responsibilities include overseeing records production and providing training to

State troopers regarding their responsibilities as law enforcement officers

                                            a
                                            J


      [Jnder the provisions of O.C.G.A. $ 16-11-I26(h)(2), u person is deemed to

have committed the offense of carrying a weapon without a license when he or she

carries   a   weapon without   a valid    weapons earry license except under the

specifically enumerated exceptions set out       in   O.C.G.A.   $ 16-ll-126(a). For
purposes of preparing this affidavit,   I sought, obtained and reviewed   records of the

Georgia State Patrol, kept in the ordinary course of business, to determine how

many times an individual has been cited for a violation of O.C.G.A.            $   16-11-

126(h)(2) during the past two calendar years.

                                           4

      Under O.C.G.A.     $ 16-11-137, a person        carrying a weapon shall not be

subject to detention for the sole pu{pose of investigating whether such person has a

weapons carry license.
       Case 1:20-cv-01517-SCJ Document 22-1 Filed 04/14/20 Page 3 of 4



                                            5


       For the last two years, State troopers have issued 14 citations for the offense

of carrying a weapon without   a   permit in violation of O.C.G.A. $ 16-1 l-126.1

                                            6

      From my review of incident report DPS00001533, three of those fourteen

citations (citation numbers 803162598,83162592 and E03162589) were issued to

one individual at the time of a single arrest on March 6,2019. That individual was

initially stopped after being observed travelling at a speed of 75 miles per hour in a

55 mile per hour zone

                                            7


      In   each   of the instances when one of the twelve individuals received           a


citation for the offense of carrying a weapon without a valid weapons carry license,

citations were issued for other distinct offenses which resulted in an arrest.2 Each


1     The fourteen are citation numbers E03162598, F;03247026, F;03332702,
803 1 62592, 803040952, 803 188351, 803337959, 803162589, 802989877,
E03 \ 487 7 2, F,0320082 1, E03 5 23 639, 8 03248892, E 03 08 8 5 5 5 issued from August
28, 2018 to March 17 , 2020.

'  DPS Incident report 00001 533 - fourteen citations issued, three for the offense
of carrying a concealed weapon without a permit
DPS Incident report 00006722 -three citations issued
DPS Incident repoftI100247381- six citations issued
DPS Incident report 00001530 - six citations issued
DPS Incident report 000016462 - eleven citations issued
DPS Incident report 000015916 - thirteen citations issued
DPS Incident report 000024703 - two citations issued
       Case 1:20-cv-01517-SCJ Document 22-1 Filed 04/14/20 Page 4 of 4



of those individuals was not eligible for a weapons license because they were

prohibited by law from possessing a handgun or long gun.

                                           8.


      In each of the instances when one of the twelve individuals received a

citation for the offense of carrying a weapon without a weapons carry license, the

underlying cause of the traffic stop was the suspected commission of a separate

and distinct criminal offense, which resulted in an arrest.3

      Pursuant   to 28 U.S.C. 5 1746, I declare under penalty of perjury that   the

forgoing is true and correct.

             This   14th day   of ApÅ1,2020.

                                                /s/Joan Crumpler
                                                JOAN CRLMPLER




DPS Incident   report I100235064 - six citations issued
DPS Incident   report 000009122 - seven citations issued
DPS Incident   report 00041098 - eight citations issued
DPS Incident   report 000007463 - five citations issued
DPS Incident   report1100245561 - three citations issued
' Id.
